15-60979-TLM Doc#: 1250 Filed: 01/09/19 Entered: 01/09/19 10:43:54 Page 1 of 7




                   UNITED STATES BANKRUPTCY COURT

                             DISTRICT OF MONTANA


 IN RE:                                        Case No. 15-60979-11

 SHOOT THE MOON, LLC,
        Debtor.

                           MEMORANDUM OF DECISION


BACKGROUND

       On October 21, 2015, Shoot the Moon, LLC (“Debtor”) filed a petition

commencing this chapter 11 case. Later that month, Jeremiah Foster (“Trustee”) was

conditionally appointed as chapter 11 trustee, and thereafter appointed without condition

on November 5, 2015. Pursuant to a November 10, 2015 order, Doc. No. 67, a February

8, 2016 claim bar date was established.

       On January 19, 2016, Dennis Conner (“Conner”) timely filed a proof of claim,

Claim No. 126-1, asserting a nonpriority, unsecured claim of $923,351.12. Conner

amended that claim on May 31, 2016, asserting the debt was in the amount of

$955,745.14 plus costs and fees. Claim No. 126-2.

       Conner and Trustee entered into a written agreement on October 12, 2017, with

that date deemed therein as the “Effective Date.” See Doc. No. 1218-2 (the “Tolling

Agreement”). The parties’ Tolling Agreement acknowledged Trustee’s deadline to file

transfer avoidance actions had not yet expired and agreed that, in regard to actions



MEMORANDUM OF DECISION - 1
15-60979-TLM Doc#: 1250 Filed: 01/09/19 Entered: 01/09/19 10:43:54 Page 2 of 7



against Conner, the deadline would be extended to December 8, 2017. Id. at 1, ¶ 1. It

also stated:

                This Agreement shall not be deemed an appearance or a waiver by
        Conner of (i) any right to assert defenses of any kind or nature against any
        claims that may be asserted by Trustee; (ii) Conner’s right to claim that the
        applicable statute of limitations has run prior to the Effective Date; (iii) any
        right to dispute whether the Bankruptcy Court has jurisdiction over any or all
        claims presented by Trustee; and (iv) any other rights, claims, actions,
        defenses, set-offs, or recoupments to which Conner is or may be entitled
        under law or in equity, all of which rights, claims, actions, defenses, set-offs,
        or recoupments Conner expressly reserves.

Id. at 1, ¶ 3.

        In October 2017, Trustee filed a number of adversary proceedings. These

included one against Conner asserting preference and fraudulent transfers claims. Foster

v. Conner, Adv. Proc. No. 17-00064, was filed on October 19, 2017, a week after the

Tolling Agreement. In that adversary proceeding, Conner filed an answer and a demand

for jury trial on February 5, 2018. (This answer was timely filed pursuant to the parties’

agreed extensions of time to answer).

        Conner then filed a motion in the adversary proceeding on February 22, 2018,

seeking to withdraw the reference, contending he had withdrawn his proof of claim, and

asserting his right to a jury trial before an Article III district court.

        The record reflects that, on November 27, 2017, after the complaint had been filed

but before it was answered, Conner filed a “withdrawal” of Claim No. 126. See Doc. No.

1132. Trustee objected to that purported withdrawal on May 7, 2018, after the motion to

withdraw the reference was filed, contending Fed. R. Bankr. P. 3006 prohibits a unilateral

withdrawal of a claim once an adversary proceeding is commenced against a creditor, and


MEMORANDUM OF DECISION - 2
15-60979-TLM Doc#: 1250 Filed: 01/09/19 Entered: 01/09/19 10:43:54 Page 3 of 7



asserting the Rule requires a motion and order of the Court. Doc. No. 1199. Trustee’s

objection resulted in Conner filing a motion to withdraw his claim, Doc. No. 1217. In

briefing, he argued he had “previously and properly” withdrawn the claim and, by the

August 2 motion, “now seeks to withdraw it again to remove any doubt.” Doc. No. 1218

at 2. He argued, inter alia, that the Tolling Agreement preserved his ability to withdraw

the claim without motion, relying on a construction or reading of paragraph 3. Doc. No.

1218. Trustee opposed this interpretation and the relief sought by Conner. Doc. No.

1228. And Conner replied to that opposition and argued, among other things, that

Trustee contractually waived his right to object to the withdrawal when he executed the

Tolling Agreement. Doc. No. 1231.

       A hearing on the matter was set for October 1, 2018, but then continued by

agreement to November 15, with Trustee allowed to file supplemental briefing by

October 9 and Conner by October 16. Those briefs were filed. Doc. Nos. 1237, 1238

(the “Supplemental Briefs”). On November 9, an order was entered upon the joint

motion of the parties, vacating the November 15 hearing and submitting the matter for

decision based on all briefing.

       However, the nature of the arguments changed when Trustee filed his

Supplemental Brief. In it, Trustee states:

               On October 1, 2018, Trustee filed his Unopposed Motion to Continue
       Hearing (Doc. 1234) with respect to argument on Conner’s Motion to
       Withdraw Proof of Claim. The basis of the continuance was that the parties
       are in agreement that Bankruptcy Rule 3006 applies to Conner’s Motion to
       Withdraw, but the parties has [sic] not adequately analyzed the sentence that
       provides that “[t]he order of the court shall contain such terms and conditions
       that the court deems proper.”


MEMORANDUM OF DECISION - 3
15-60979-TLM Doc#: 1250 Filed: 01/09/19 Entered: 01/09/19 10:43:54 Page 4 of 7



               After researching the statutory [sic] in greater detail, Trustee
       withdraws his objection to Conner’s Motion to Withdraw Proof of Claim.
       Advocating for the denial of the withdrawal and obtaining this relief would
       likely result in a time consuming, costly appeal which will effectively stay
       these proceedings for years. However, despite this withdrawal, Trustee
       requests that the Court grant the withdrawal subject to this Court’s retention
       of jurisdiction.

Doc. No. 1237 at 1–2.

       Trustee now contends that because Rule 3006 expressly provides an order granting

a withdrawal of claim may include “such terms and conditions as the court deems

proper,” it would be both proper and appropriate here for the Court to “condition such

withdrawal [of the claim] on the retention of jurisdiction over adversary proceeding 17-

00064. By doing so this Court will be sending a message to the Article III court that it is

willing to resolve the issues in this case if the reference is not withdrawn.” Id. at 4–5.

       Conner rejoins that the withdrawal of claim under Rule 3006 should be granted

without any conditions. Doc. No. 1238. He contends Trustee suffers no “legal

prejudice” from the withdrawal, as he can still raise all factual and legal issues during

litigation of the adversary proceeding.

       DISPOSITION

       As noted, Rule 3006 allows for the withdrawal of a creditor’s claim, subsequent to

the filing of an adversary proceeding against such creditor, upon order of the Court.

Further, “[t]he order of the court shall contain such terms and conditions as the court

deems proper.” Id.




MEMORANDUM OF DECISION - 4
15-60979-TLM Doc#: 1250 Filed: 01/09/19 Entered: 01/09/19 10:43:54 Page 5 of 7



       Conner’s decision to seek such an order allowing withdrawal of his claim is

motivated by the impact of that claim on the adversary proceeding. As stated in

Langenkamp v. Culp, 498 U.S. 42 (1990):

              In Granfinanciera we recognized that by filing a claim against a
       bankruptcy estate the creditor triggers the process of “allowance and
       disallowance of claims,” thereby subjecting himself to the bankruptcy court’s
       equitable power. 492 U.S. [33] at 58–59, and n. 14, . . . (citing Katchen,
       supra, 382 U.S. [323] at 336 . . .). If the creditor is met, in turn, with a
       preference action from the trustee, that action becomes part of the claims-
       allowance process which is triable only in equity. Ibid. In other words, the
       creditor’s claim and the ensuing preference action by the trustee become
       integral to the restructuring of the debtor-creditor relationship through the
       bankruptcy court’s equity jurisdiction. Granfinanciera, supra, 492 U.S., at
       57–58 . . . . As such, there is no Seventh Amendment right to a jury trial. If
       a party does not submit a claim against the bankruptcy estate, however, the
       trustee can recover allegedly preferential transfers only by filing what
       amounts to a legal action to recover a monetary transfer. In those
       circumstances the preference defendant is entitled to a jury trial. 492 U.S.,
       at 58–59 . . . .

               Accordingly, “a creditor’s right to a jury trial on a bankruptcy trustee’s
       preference claim depends upon whether the creditor has submitted a claim
       against the estate.” Id., at 58 . . . . Respondents filed claims against the
       bankruptcy estate, thereby bringing themselves within the equitable
       jurisdiction of the bankruptcy court. Consequently, they were not entitled to
       a jury trial on the trustee’s preference action.

498 U.S. at 44–45.

       The general considerations to be taken into account when addressing a requested

withdrawal of claim are those applicable to analyzing a voluntary dismissal under Federal

Rule of Civil Procedure 41(a). Resorts Int’l. Inc. v. Lowenschuss (In re Lowenschuss), 67

F.3d 1394, 1399 (9th Cir. 1995) (citing Advisory Comm. Note to Bankruptcy Rule 3006

in support of using Civil Rule 41(a)(2) considerations). See also In re 20/20 Sport, Inc.,

200 B.R. 972, 976–78 (Bankr. S.D.N.Y. 1996).


MEMORANDUM OF DECISION - 5
15-60979-TLM Doc#: 1250 Filed: 01/09/19 Entered: 01/09/19 10:43:54 Page 6 of 7



       Those Rule 41(a) standards require the Court to decide whether allowing a

voluntary dismissal results in the defendant suffering some actual “legal prejudice.”

Westlands Water Dist. v. U.S., 100 F.3d 94, 96–97 (9th Cir. 1996) (defining legal

prejudice as “prejudice to some legal interest, some legal claim or some legal argument”)

(citing Am. Nat’l Bank & Trust Co. of Sapulpa v. Bic Corp., 931 F.2d 1411, 1412 (10th

Cir. 1991)); see also In re County of Orange, 203 B.R. 977, 982 (Bankr. C.D. Cal. 1996).

       The burden of showing such legal prejudice is on the objecting party. County of

Orange, 203 B.R. at 982; see also In re Manchester, Inc., 2008 WL 5273289, *3 (Bankr.

N.D. Tex. Dec. 19, 2008); In re Armstrong, 215 B.R. 730, 732 (Bankr. E.D. Ark. 1997).

       Given Trustee’s newly asserted lack of opposition to granting the motion for

withdrawal of the claim, the Court is not asked to directly rule on the existence of “legal

prejudice” as a prerequisite to granting the motion. However, Trustee’s request that the

Court make such withdrawal “subject to this Court’s retention of jurisdiction” certainly

raises similar if not equivalent issues.

       The court in Armstrong stated:

       Prejudice does not include having to try the case before a jury rather than to
       the court. Hoffman v. Alside, Inc., 596 F.2d 822, 823 (8th Cir. 1979); or loss
       of any tactical advantage, loss of choice of forum, or dismissal at an early
       stage of the proceeding, In re County of Orange, 203 B.R. at 982.

215 B.R. at 732. See also Smith v. Lenches, 263 F.3d 972, 976 (9th Cir 2001); Hamilton

v. Firestone Tire & Rubber Co., 679 F.2d 143, 145 (9th Cir. 1982); In re Bonham, 1998

WL 906566, *2 (Bankr. D. Alaska Dec. 23, 1998) (“The fact that the party withdrawing

the proof of claim will gain the right to a jury trial is not considered to be legal



MEMORANDUM OF DECISION - 6
15-60979-TLM Doc#: 1250 Filed: 01/09/19 Entered: 01/09/19 10:43:54 Page 7 of 7



prejudice.”) (citing Lowenschuss, 67 F.3d at 1399; County of Orange, 203 B.R. at 980;

and 20/20 Sport, 200 B.R. at 978–79). 1

       The underlying motion to withdraw the reference has not yet been ruled upon.

However, the prospect that trial of the adversary proceeding may be before the District

Court, or that it may be conducted as a jury trial, does not amount to “legal prejudice.”

       The Court will grant Conner’s now-unopposed motion to withdraw his claim. The

Court will impose no conditions on that withdrawal. Given that result, the time has come

to address the motion to withdraw reference filed in Adv. No. 17-00064. Under Mont.

LBR 5011-1(b) and (c), that motion must be assigned to and decided by a U. S. District

Judge. See also 28 U.S.C. § 157(d); Fed. R. Bankr. P. 5011(a).

       An order consistent with this Decision will be entered by the Court. The Court

will also cause the motion to withdraw reference to be submitted to the District Court for

such decisions as it deems appropriate.

                                              DATED: January 9, 2019


                                              _________________________
                                              TERRY L. MYERS
                                              U.S. BANKRUPTCY JUDGE

       1
           The court in 20/20 Sport stated:
                 Furthermore, “legal prejudice is not visited upon [defendants] because
                 they might have to try their case to a jury rather than to the court.”
                 Hoffmann v. Alside, Inc., 596 F.2d 822, 823 (8th Cir. 1979). See also
                 Templeton v. Nedlloyd Lines, 901 F.2d 1273, 1276 (5th Cir. 1990) (it is
                 not “sufficient to show legal prejudice to establish that the defendant may
                 lose some perceived tactical advantage by trying the case to a jury rather
                 than to the court”).

       200 B.R. at 980


MEMORANDUM OF DECISION - 7
